Case 3:20-cv-00690-MHL-EWH Document 22 Filed 08/17/21 Page 1 of 2 PageID# 138




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

 IVORY LAVAR KEYES,

        Petitioner,
 v.                                                                   Civil Action No. 3:20CV690

 HAROLD W. CLARKE,

        Respondent.

                                  MEMORANDUM OPINION

        Ivory Lavar Keyes, a Virginia inmate proceeding pro se, filed this petition under 28

 U.S.C. § 2254 challenging his August 2019 convictions in the Circuit Court of the City of

 Norfolk. On July 27, 2021, the Magistrate Judge issued a Report and Recommendation wherein

 she recommended dismissing the § 2254 Petition. (ECF No. 21.) The Court advised Keyes that

 he could file objections within fourteen (14) days after the entry of the Report and

 Recommendation. Keyes has not responded.

        “The magistrate [judge] makes only a recommendation to this court. The

 recommendation has no presumptive weight, and the responsibility to make a final determination

 remains with this court.” Estrada v. Witkowski, 816 F. Supp. 408, 410 (D.S.C. 1993) (citing

 Mathews v. Weber, 423 U.S. 261, 270–71 (1976)). This Court “shall make a de novo

 determination of those portions of the report or specified proposed findings or recommendations

 to which objection is made.” 28 U.S.C. § 636(b)(1). “The filing of objections to a magistrate’s

 report enables the district judge to focus attention on those issues—factual and legal—that are at

 the heart of the parties’ dispute.” Thomas v. Arn, 474 U.S. 140, 147 (1985) (footnote omitted).

 In the absence of a specific written objection, this Court may adopt a magistrate judge’s
Case 3:20-cv-00690-MHL-EWH Document 22 Filed 08/17/21 Page 2 of 2 PageID# 139




 recommendation without conducting a de novo review. See Diamond v. Colonial Life &

 Accident Ins. Co., 416 F.3d 310, 316 (4th Cir. 2005).

        There being no objections, and the Court having determined that the Report and

 Recommendation is correct on its merits, the Report and Recommendation (ECF No. 21) will be

 ACCEPTED and ADOPTED. Keyes’ claims and the action will be DISMISSED. A certificate

 of appealability will be DENIED.

        An appropriate Order will accompany this Memorandum Opinion.



                                                                             / s/
                                                                             /s
                                                                             /s/
                                                           M.. Hannah
                                                           M   Haan
                                                                  nnnaah La
                                                                         L
                                                                         Lauck
                                                                          auucck
                                                           United States District Judge
 Date: August 17, 2021
 Richmond, Virginia




                                                 2
